DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s e-petition for expedited prosecution based on Age/Health has been granted.  Accordingly, this application will be treated as a SPECIAL throughout prosecution on the merits.  Action on the merits of claims 1-28 follows:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the products recited in the Markush Group  does not reasonably provide enablement for chemical compounds which are recited on Page 34, line 18, to Page 36, line 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to any chemical compound, as applicant teaches in the specification, the waste plastic is pyrolyzed to produce a pyoil, the pyoil is then mixed with a co-feed, the co-feed can be a petroleum feed, fossil fuel, biomass and combinations thereof, applicant then teaches that polymers can be made and further includes primary, secondary, tertiary processing units which renders the entire claim unduly broad and can read on compounds neither contemplated nor disclosed.  The process is broad, the co-feed has not been claimed, the amount of mixed plastic so the pyrolysis oil is not claimed, the specific reaction conditions are not claimed, etc.  while the Examiner does not dispute that applicant has taught the types of co-feeds, the pyrolysis oil from waste plastic and has disclosed many circular products as set forth in the specification as discussed above, it is maintained that the product by process claim of claim 28 is unduly broad and the conditions and products produced by the process is dependent on the waste plastic composition and the co-feed.  Suitable explanation and correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 7, 8, 11-13, 16-17,19, 20-21,24, 25, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, applicant recites in the claim “repeating steps (d) and (e) any number of times (zero or more) which is indefinite, if zero times, then there is no step (f) and the rest of the step (f) is superfluous.  If step (f) is zero, then the process ends with steps (d) and (e).  The tertiary or subsequent processing unit is not an active step.  In Claim 4, when applicant recites that the tertiary or subsequent process unit is independently selected, the claim becomes ambiguous in interpretation.  The claim especially becomes ambiguous when the number of times of as recited in Claim 8 is recited again applicant recites repeating steps (d) and (e) “0-10” times, again the range is zero and the claim poses a 112(4th) paragraph problem where claim 8 does not necessarily limit claim 3 because of the zero limit.  The repetition of steps (d) and (e) as claimed in claims 19 which depends from Claim 17 and 21 with the zero limit of the number of times step (d) and (e).  Applicant is to note and correct all of the claims where the (d) and (e) steps are repeated zero times and ensure that the dependent claims are actually further limiting alternatively applicant should draft a dependent claim where steps (d and e) is not claimed. Then correct the range from 1-10 where steps (d and e) are  repeated.
	In claim 2, applicant recites that a petroleum based or fossil fuel based feed is not co-fed.  There is no antecedence for “co-fed” and claim 1 is broader in scope and concept of co-feeding has not been introduced and the negative limitation of “not co-fed” is unclear.  Suitable correction is required.
	Regarding claim 3, step (f) as explained above has a zero limitation which makes the state repeating steps (d) and (e) any number of times (zero or more) unclear.  The recitation “any number of times” is not definite.  Applicant reminded to draft the claims in clear, positive meaningful language.  Further, if claim there is no repeating of steps (d) and (e)   the transferring of at least a portion or at least a portion of more than one  is indefinite and the claim is full of nested “if, then, else” type proviso which muddies the interpretation of the claim.  Further applicant recites “converting the one or more or subsequent processing unit feeds into one or more tertiary or subsequent processing unit output streams” the recitations are very obfuscatory.  Applicant is reminded that the method should be drafted with step plus function language.
	In claim 4, applicant is requested to use Markush Language when drafting the type of processing units contemplated.  The processing units should be directly linked with which type of feed is being co-fed or used with the pyoil.  
	In claim 5, applicant is requested to use Markush language when claiming the “…feed, wherein the processing unit feed, tertiary processing unit feed or subsequent feed are circular or non-circular feeds, wherein said circular or non-circular feed is selected from the group consisting of heavy hydrocarbon petroleum fractions, aromatic hydrocarbons, aliphatic hydrocarbons….C30+ normal alpha olefins and polyene.”
	In claim 7, like in claim 4, step (c) applicant is requested to use Markush language when describing the circular products produced by the various units.
	In claim 8, as recited above the zero limitation on repeating steps (d) and (e) renders the claim indefinite as well as not further limiting the base claim.
	In claim 9, applicant is requested to use Markush language instead of “certifying any one or more of the products” and specifically recite what products result from which processing unit.
	In claim 11, it is unclear what applicant means in step (c) a combination of (a) and (b) what does applicant mean that the pyrolysis oil is co-feed or is just pyoil feed into the primary processing unit?
	In claim 12, applicant has used “characterized by” as well as “any one or any combination of more than one” which is vague, indefinite, obfuscatory and narrative. Applicant then recites a litany of  ASTM standards, applicant should clearly recite that the pyrolysis of the waste plastic produces a pyoil wherein the pyoil meets one or more  ASTM standards in the list form.  Applicant is reminded that the characteristics of a py-oil is not clear, meaningful or a positive limitation.  
	In claim 15, it is not clear what adding the antioxidant will do to the pyrolysis oil why is the antioxidant added to pyoil?  Suitable explanation is required.
	In claim 16 applicant should claim the natural antioxidant using Markush language.
	In Claim 17, applicant has expressed the steps of the method using (i), (ii) and (iii) instead of (a), (b), (c) which makes steps (d), (e), and (f) lack proper antecedence or does not follow the sequence of the steps.  Suitable correction is required.
	Claim 18, it is not clear what applicant is claiming, the petroleum based or fossil fuel or bio based comprises petroleum or natural gas liquids, renewable feedstocks or combinations thereof?  What does this mean, if petroleum based is chosen, the petroleum base, petroleum base and natural gas liquids is a combination when reading the claim.  Applicant’s short hand in claim drafting to draft a broad claim with multiple proviso’s results in the claim being indefinite and 112(b) non-compliant.
	Claim 19 depends on claim 17 and there is a sequence of steps problem as recited above as well as the zero times for repeating steps (d) and (e).
	In Claim 20, applicant is requested to clearly recite whether the feed is circular or non-circular and wherein the circular or non-circular feed is selected from the group consisting of petroleum heavy hydrocarbon fractions….and polyene.
	In claim 21, claim 21 depends from Claim 19 and ultimately from claim 17 wherein the sequence of the steps (a, b, c, d, e, f, etc.) is not drafted properly so (d, e, f) does not follow properly (i, ii, iii).  Suitable correction is required.  Also, as stated above, the zero repeat of steps (d, e) does not further limit the claim and the zero limitation renders the claim indefinite.
	Regarding claim 22, the step of “certifying any one or more of the products in the primary, second  or tertiary or subsequent processing unit stream” is indefinite.
	In claim 24, applicant should recite positively recite “…wherein the process unit output stream from the secondary, tertiary or subsequent processing stream is a circular product selected from the group consisting of xylenes…..and betamercaptoethanol, wherein the weight or fraction of said circular product is attributable to the pyrolysis oil or plastic waste determined by mass balance.”
	In claim 25, the circular product should be claimed as a Markush Group.
	In claim 26, applicant is requested to claim the processing unit for the primary, secondary, tertiary or subsequent processing unit in a Markush Grouping.
	In claim 27, applicant should avoid the “wherein any one or more of the” language and recite positively that the output stream is circular ethylene and it is unclear what the subsequent output processing unit stream comprises polyethylene means?  Applicant should positively recite the output stream from each processing unit.  Suitable correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over in Bitting et al., US20210130699 combination with Londono et al.  “Perspectives on circular economy in the content of chemical engineering and sustainable development”.
	Bitting et al. teach the concept of maximizing recycling efficiency by using recycle content feedstocks , specifically the recycle content of produces can originate from the pyrolysis or recycled waste plastic and specifically teaches a pyrolysis unit which produces recycle content pyrolysis (r-pyoil) and or recycle content pyrolysis gas.  The process taught by Bitting it to uses r-pyoil for a feed input stream in to a cracking furnace which forms and olefin containing effluent stream.[Note Paragraphs [0011]-[0021]]  Bitting et al. teach that the r-pyoil composition is in directly derived from recycled waste or pyrolysis of recycled waste or cracking of r-pyoil if it has associated with it a recycle content allotment and may or may not contain a physical component that is traceable to an r-composition at least a portion of which is obtained from recycled waste/pyrolysis of recycle waste/cracking of r-pyoil.  In other words, the r-composition and r-pyoil has been analyzed and monitored to meet the mass values as claimed by the “circular” or ISCC standards.[Note Paragraphs[0151]- [0171]] Bitting et al. teach the concept of co-feeding the r-pyoil with a hydrocarbon to produce aromatics and dienes.[Note Paragraph [619]]  Specifically Bitting et al. teach in Example 5, cracking r-pyoil with Natural Gasoline or with Propane. 
	However, Bitting et al. do not specifically use the circular economy metric as claimed.
	Londono et al. teach the concept of circular economy or the “circular product” perspective of “grow-make-use-restore”, and CE strategies to make process more sustainable and reduction of emissions and wastes, specifically directed to waste plastics, wastewaters and how CE in the context of sustainable development and chemical engineering has been taught and suggested and using a circular economy design focused on resource efficiency and valorization of resources in integrate an multi-output production changes such as in bio refiners while making use of residues and wastes as was optimizing and cascading resources or feed streams.[See Pages 2-3 of the article]
	It would have been obvious from reading Bitting et al. in view of the teachings of Londono et al. regarding circular economy and production of a circular product or chemical as claimed from the pyrolysis of mixed plastics which can be further cracked, hydroprocessed, processed in one or more reactors to produce a desired product from the pyoil  would have been obvious from the combined references to produce chemicals or polymers from plastic waste wherein pyrolysis oil from plastic waste is introduced into one ore more primary processing units and converting the pyrolysis oil into a circular produce wherein the weight or the fraction of each circular product attributable to the pyrolysis oil or plastic waste is determined by mass balance.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28  of co-pending Application No. 17487,714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘714 application claim to produce chemicals or polymers from plastic waste wherein pyrolysis oil from plastic waste is introduced into one or more primary processing units and converting the pyrolysis oil into a circular produce wherein the weight or the fraction of each circular product attributable to the pyrolysis oil or plastic waste is determined by mass balance.  However, in the ‘714 application there is a specific claim limitation of providing a petroleum based, fossil-based or bio-based feed as a co-feed with the pyrolysis oil.  In the instant application (‘770) the claims are broader and the adding a co-feed is not precluded by the claims, even if applicant excludes a petroleum based fuel as claimed in claim 2, of the instant invention, the claim does not preclude adding a bio-based feed, as such, it is maintained with the comprising language, the claim is open to the addition of co- feeding or adding additional feeds to the pyrolysis oil to provide circular chemicals or product and it has been well established with open language, that the addition of a feed plus its function or elimination of the feed plus function would have been obvious to one having ordinary skill in the art at the time the invention was made or filed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Timken teach circular economy for plastic waste to polyethylene via refinery FCC and alkylation units.  Timken’252-254 teach circular economy for plastic waste to polypropylene and lubricating oil via refinery FCC and isomerization dewaxing units.  Ramamurthy et al. teach conversion of waste plastic to polypropylene and cumene.  Naranyanaswamy et al. teach an integrated process configuration involving the steps of pyrolysis, hydrocracking, hydrodealkylation and steam cracking.  Cavinaw et al. teach systems and methods for recycling waste plastics including waste polystyrene.  Narayanaswamy et al. teach plastic pyrolysis.  Tippet et al. teach depolymerization of plastic materials.  Ward et al. teach a process for converting mixed waste plastic into valuable petrochemicals.  Miller teaches a process for making high viscosity index lubricants.  Holighaus et al. teach a process for processing slavaged or waste plastic materials.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771